       Case 2:20-cv-00314-TOR      ECF No. 34    filed 09/15/21   PageID.311 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    KARRIE BLAKESLEY and SHANE
      BLAKESLEY, as Parents and                        No: 2:20-CV-0314-TOR
 8    Guardians for minor child, C.B.,
                                                       ORDER OF DISMISSAL
 9                              Plaintiffs,

10          v.

11    COUNTY OF SPOKANE,

12                              Defendant.

13

14         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss. ECF

15   No. 33. The parties stipulate to a dismissal with prejudice of the Plaintiffs’ Third

16   Cause of Action regarding Failure to Train/Deliberate Indifference. The parties

17   further stipulate to a dismissal without prejudice of the Plaintiffs’ Fourth and Fifth

18   Causes of Action, Negligence and Vicarious Liability. The Court has reviewed the

19   record and files herein, and is fully informed.

20



     ORDER OF DISMISSAL ~ 1
      Case 2:20-cv-00314-TOR      ECF No. 34     filed 09/15/21   PageID.312 Page 2 of 2




 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 2   a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, Plaintiffs’ Third

 5   Cause of Action regarding Failure to Train/Deliberate Indifference is DISMISSED

 6   with Prejudice; Plaintiffs’ Fourth and Fifth Causes of Action, Negligence and

 7   Vicarious Liability, are DISMISSED without Prejudice. Each party shall bear its

 8   own costs, attorneys’ fees, and expenses.

 9         All pending motions, hearings, and trial are VACATED.

10         The District Court Executive is directed to enter this Order and Judgment

11   accordingly, furnish copies to counsel, and CLOSE the file.

12         DATED September 15, 2021.

13

14                                  THOMAS O. RICE
                                 United States District Judge
15

16

17

18

19

20



     ORDER OF DISMISSAL ~ 2
